Case 2:20-cv-02586-GW-E Document 5 Filed 03/19/20 Page 1 of 5 Page ID #:71


  1 NANCY SHER COHEN (State Bar No. 81706)
  2 Nancy.Cohen@LathropGPM.com
    RONALD A. VALENZUELA (State Bar No. 210025)
  3 Ronald.Valenzuela@LathropGPM.com
  4 LATHROP GPM LLP
    1888 Century Park East, Suite 1000
  5 Los Angeles, CA 90067
  6 Telephone: (310) 789-4600
    Facsimile: (310) 789-4601
  7
  8 Attorneys for Plaintiffs
  9
 10                        UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA
 12 ARCONIC INC.; MACOM                          Case No.: 2:20-cv-02586
    CONNECTIVITY SOLUTIONS, LLC
 13 (F/K/A APPLIED MICRO CIRCUITS                NOTICE OF RELATED CASE
    CORPORATION); BASF CORPORATION;
 14 BAXTER HEALTHCARE CORPORATION;               [Local Rule 83-1.3.3]
    C. T. L. PRINTING INDUSTRIES, INC.;
 15 CALIFORNIA HYDROFORMING                      Complaint filed March 18, 2020
    COMPANY, INC.; COLUMBIA
 16 SHOWCASE & CABINET COMPANY,
    INC.; CROSBY & OVERTON, INC.;
 17 DISNEY ENTERPRISES, INC.; FHL
    GROUP; FORENCO, INC.; GENERAL
 18 DYNAMICS CORPORATION; HERCULES
    INCORPORATED; HEXCEL
 19 CORPORATION; HONEYWELL
    INTERNATIONAL INC.;
 20 INTERNATIONAL PAPER COMPANY;
    LOS ANGELES COUNTY
 21 METROPOLITAN TRANSPORTATION
    AUTHORITY; MASCO BUILDING
 22 PRODUCTS CORPORATION; MATTEL,
    INC.; MERCK SHARP & DOHME
 23 CORPORATION; PILKINGTON GROUP
    LIMITED; QUEST DIAGNOSTICS
 24 CLINICAL LABORATORIES, INC.;
    RAYTHEON COMPANY; SAFETY-KLEEN
 25 SYSTEMS, INC.; SOCO WEST, INC.;
    SPARTON TECHNOLOGY, INC.; THE
 26 BOEING COMPANY; THE DOW
    CHEMICAL COMPANY; TRIMAS
 27 CORPORATION; AND UNIVAR
    SOLUTIONS USA INC.,
 28
                     Plaintiffs,
Case 2:20-cv-02586-GW-E Document 5 Filed 03/19/20 Page 2 of 5 Page ID #:72


  1
                v.
  2
  3
  4
  5
    CAL-TRON PLATING, INC.; DENNIS
  6 O’MEARA; ELECTRONIC CHROME &
    GRINDING CO., INC.; DUNCAN
  7 INDUSTRIES, INC.; HALLIBURTON
    ENERGY SERVICES, INC.; MID-WEST
  8 FABRICATING CO.; OMEGA CHEMICAL
    CORPORATION; SANTA FE RUBBER
  9 PRODUCTS, INC.; SUNRISE
    PROPERTIES, LLC; AND VANOWEN
 10 HOLDINGS, LLC; AND DOES 1 – 250,
    INCLUSIVE,
 11
                   Defendants.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:20-cv-02586-GW-E Document 5 Filed 03/19/20 Page 3 of 5 Page ID #:73



 1         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE plaintiffs in this action, Arconic Inc., et al.
 3 (“Plaintiffs”), hereby submit this Notice of Related Case on the grounds that this
 4 action, filed on March 18, 2020, in the United States District Court, Central District of
 5 California, is related to the following two actions which are before the Honorable
 6 George H. Wu:
 7         1.    United States of America, et al. v. Abex Aerospace, et al., Case No.
 8 2:16-CV-02696-GW (Ex.) (the “Abex Action”); and.
 9         2.    Alcoa Inc. et al. v. APC Investment Co., et al., Case No.
10 2:14-cv-06456-GW (Ex.) (“APC Investment Action”).
11         This action is related to the APC Investment and Abex Actions under Local
12 Rule 83-1.3.1 for the following reasons:
13         In 2016, Plaintiffs entered into a consent decree memorializing a settlement
14 between the United States, the California Department of Toxic Substances Control,
15 Plaintiffs, and others with respect to certain liability for groundwater contamination
16 that is defined under the consent decree as “Operable Unit No. 2” or “OU-2” and is
17 located at and near the Whittier and Santa Fe Springs, California communities (“the
18 OU-2 Consent Decree”). That consent decree was lodged and ultimately approved by
19 Judge Wu in the Abex Action. Under the OU-2 Consent Decree, Plaintiffs, and
20 others, are obliged to implement certain response actions at OU-2 which will address
21 the OU-2 contamination.
22         Plaintiffs here are also plaintiffs in the APC Investment Action, who allege that
23 others should contribute to the costs arising from the OU-2 Consent Decree.
24 Specifically, Plaintiffs allege that the defendants in the APC Investment Action are
25 associated with properties that are contributing sources of the OU-2 groundwater
26 contamination, as hazardous substances have been released at those properties,
27 contaminated the soil, and migrated into the OU-2 groundwater. Plaintiffs seek, inter
28 alia, contribution under the Comprehensive Environmental, Response,


                                              -1-
Case 2:20-cv-02586-GW-E Document 5 Filed 03/19/20 Page 4 of 5 Page ID #:74



 1 Compensation, and Liability Act (“CERCLA”) and declaratory relief against
 2 defendants in the APC Investment Action to require those defendants to pay their
 3 equitable share of the costs arising from the OU-2 Consent Decree.
 4         In this case, just as in the APC Investment Action, Plaintiffs allege that
 5 defendants Cal-Tron Plating, Inc. et al. (“Defendants”) are associated with properties
 6 that are contributing sources of the OU-2 groundwater contamination, as hazardous
 7 substances have been released at those properties, contaminated the soil, and migrated
 8 into the OU-2 groundwater. Plaintiffs here seek contribution under CERCLA and
 9 declaratory relief against Defendants to require them to pay their equitable share of
10 the costs arising from the OU-2 Consent Decree.
11         As described above, the OU-2 contamination, and the work required under the
12 OU-2 Consent Decree to address that contamination, are at the center of this lawsuit,
13 the Abex Action, and the APC Investment Action. Requiring this action to be heard by
14 a judge other than the court presiding over the Abex and APC Investment Actions,
15 Judge Wu, would entail substantial duplication of labor. It would require two
16 different judges to learn and understand the nature and extent of the OU-2
17 groundwater contamination, the nature of the work required under the OU-2 Consent
18 Decree to address that contamination, and the potentially responsible parties, several
19 of whom have generally engaged in similar conduct that resulted in releases of
20 hazardous substances into the environment from their properties. Judicial economy
21 would best be served if this matter is assigned to Judge Wu.
22
23 DATED: March 18, 2020                     LATHROP GPM LLP
24
25                                           By: /s/ Nancy Sher Cohen
26                                           Attorneys for Plaintiffs
27
28


                                              -2-
Case 2:20-cv-02586-GW-E Document 5 Filed 03/19/20 Page 5 of 5 Page ID #:75
